Exhibit 10.1

ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment Agreement ("Agreement") dated as of the 7th day of, June, 2010,
is entered into by and between SYNORx, Inc., a Nevada, corporation with a
principal address at 1062 Calle Negocio, Suite C, San Clemente, CA 92673
(“Synorx”) and ImmunoBiotics, Inc., a Florida corporation with a principal
address at 1062 Calle Negocio, Suite C, San Clemente, CA 92673 (the “Company”).
 
WITNESSETH:


WHEREAS, Synorx owns all right, title, and interest in Chinese Patent
Application No. 02820470.0 (the “Patent”).


WHEREAS, Synorx has agreed to assign all of its right, title and interest in the
Patent to the Company in exchange for Six Million One Hundred Thirty Seven
Thousand Five Hundred (6,137,500) shares of common stock of ImmunoBiotics, Inc.
(the “Shares”).


NOW, THEREFORE, in consideration of the covenants contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:


1.           Assignment of the Patent.  Synorx does hereby sell, assign and
transfer unto the Company, all of its rights, title and interest in and to the
Patent, whatsoever effective on and after the date hereof.  The Company does
hereby consent to the assignment of the Patent and agrees to issue Synorx a
stock certificate representing the Shares.


2.           Assumption of Assignment.  The Company hereby accepts the
assignment of the Patent from Synorx.


3.           Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of California excluding its conflict of
laws rules.


4.           Entire Agreement. This Agreement and the Transaction Documents
constitutes the entire Agreement between the Parties specifically pertaining to
the subject matter hereof and supersede all prior agreements and understandings
of the parties specifically pertaining to the subject matter hereof.


5.           Amendment; Waiver.  No alteration, amendment, waiver, cancellation
or any other change in any term or condition of this Agreement shall be valid
and binding on either party unless mutually assented to in writing by both
parties.  The failure of any party to enforce at any time any of the provisions
of this Agreement, or the failure to require at any time performance by any
party of any of the provisions of this Agreement, shall in no way be construed
to be a present or future waiver of such provisions, nor in any way affect the
ability of a party to enforce each and every such provision thereafter.  The
express waiver by any party of any provision, condition or requirement of this
Agreement will not constitute a waiver of any future obligation to comply with
such provision, condition or requirement.
 
 
 

--------------------------------------------------------------------------------

 
 
6.   Counterparts.  This Agreement may be executed in counterparts or duplicate
originals, all of which shall be regarded as one and the same instrument.


7.   Captions and Headings.  The captions and headings used in this Agreement
are used for convenience only and are not to be given any legal effect.


8.   Further Assurances.  The parties will, from time to time, without further
consideration, do such further acts and deliver all such further assurances,
deeds and documents as shall be reasonably required in order to fully perform
and carry out the terms of this Agreement.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
 
 

  SYNORX, INC.          
 
By:
/s/ Thomas P. Lahey       Name:  Thomas P. Lahey       Title:   President      
              IMMUNOBIOTICS, INC.             By: /s/ Thomas P. Lahey      
Name:  Thomas P. Lahey       Title: President and Chief Executive Officer  


 
 
 

--------------------------------------------------------------------------------

 




EXHIBIT A


PATENT

 
 
 
 
 